Case: 17-60671      Document: 00514542248         Page: 1    Date Filed: 07/05/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-60671                             July 5, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
ADRIAN HARPER,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A027 517 587


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Adrian Harper, a native and citizen of Jamaica, petitions this court for
review of the decision by the Board of Immigration Appeals (BIA) that a
favorable exercise of discretion on Harper’s request for cancellation of removal
under 8 U.S.C. § 1229b(a) was not warranted.                  Harper argues that, in
exercising its discretion, the BIA made erroneous findings concerning his




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60671     Document: 00514542248     Page: 2   Date Filed: 07/05/2018


                                  No. 17-60671

criminal history and failed to consider that he has filed a postconviction
challenge to his Texas conviction for evading arrest with a vehicle.
      Because Harper sought cancellation of removal under § 1229b, the
jurisdictional bar of 8 U.S.C. § 1252(a)(2)(B) is implicated.      See Rueda v.
Ashcroft, 380 F.3d 831, 831 (5th Cir. 2004). That section provides that “no
court shall have jurisdiction to review-- (i) any judgment regarding the
granting of relief under section 1182(h), 1182(i), 1229b, 1229c, or 1255 of this
title.” § 1252(a)(2)(B)(i). The BIA concluded that, under the facts of this case,
Harper did “not merit a favorable exercise of discretion.” This court has no
jurisdiction to review that purely discretionary decision. See § 1252(a)(2)(B)(i);
Delgado-Reynua v. Gonzales, 450 F.3d 596, 599-600 (5th Cir. 2006); Rueda, 380
F.3d at 831.
       Section 1252(a)(2)(B)’s jurisdictional bar is subject to § 1252(a)(2)(D),
which provides that “nothing in subparagraph (B) . . . shall be construed as
precluding review of constitutional claims or questions of law raised upon a
petition for review filed with an appropriate court of appeals in accordance
with this section.” Harper argues that this court has jurisdiction because his
procedural due process rights were violated when the Department of
Homeland Security (DHS) failed to serve him with its appeal brief. The record
makes clear that Harper received DHS’s appeal brief, he filed a response to it,
and the BIA considered his response. He fails to state a cognizable due process
claim. See Hadwani v. Gonzales, 445 F.3d 798, 800 (5th Cir. 2006).
      Accordingly, Harper’s petition for review is DISMISSED. His motion for
appointment of counsel is DENIED.




                                        2